Exhibit 10.5

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AGREEMENT, dated effective as of July 28, 2008, by and between BT Triple Crown
Merger Co., Inc. (“MergerSub”, together with its successors, the “Company”), CC
Media Holdings, Inc. (“Holdings”) and Randall T. Mays (“Executive”).

WHEREAS, Clear Channel Communications, Inc., a Texas corporation and Executive
previously entered into that certain Employment Agreement dated as of March 10,
2005 (the “Existing Agreement”); and

WHEREAS, Clear Channel Communications, Inc. has entered into an Agreement and
Plan of Merger dated as of November 16, 2006, and amended on April 18,
2007, May 17, 2007 and May 13, 2008 (the “Merger Agreement”), pursuant to which,
on the terms and subject to the conditions set forth therein, MergerSub shall
merge within and into Clear Channel Communications, Inc., with Clear Channel
Communications, Inc. surviving such merger at and after the Effective Time (as
defined in the Merger Agreement), and Holdings shall, on the date of
consummation of the transactions contemplated under the Merger Agreement, be the
ultimate parent holding company of the Company; and

WHEREAS, the Company and Executive desire to amend and restate the terms of the
Existing Agreement between the Company and Executive, to be effective as of the
Effective Time.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the parties hereby amend and restate the Existing Agreement
effective as of the Effective Time as follows:

1. Employment. The Company hereby agrees to continue to employ Executive as the
President and Chief Financial Officer, and Executive hereby accepts such
continued employment, on the terms and conditions hereinafter set forth.

2. Term. The period of employment of Executive by the Company under this
Agreement (the “Employment Period”) shall commence on the date upon which the
Effective Time occurs (the “Effective Date”) and shall have an original term of
five (5) years, and shall be automatically extended thereafter for successive
terms of one year each, unless either party provides notice to the other at
least twelve months prior to the expiration of the original or any extension
term that the Agreement is not to be extended. The Employment Period may be
sooner terminated by either party in accordance with Section 6 of this
Agreement.

3. Position and Duties. During the Employment Period, Executive shall serve as
President and Chief Financial Officer of the Company, and shall report solely
and directly to the Board of Directors (the “Board”) of Holdings. Executive
shall have those powers and duties normally associated with the position of
President and Chief Financial Officer of entities comparable to the Company and
such other powers and duties as may be prescribed by the Board; provided, that
such other powers and duties are consistent with Executive’s position as
President and Chief Financial Officer. Executive shall devote as much of his
working time, attention and energies during normal business hours (other than
absences due to illness or vacation) to satisfactorily perform his duties for
the Company. Notwithstanding the above,

 

-1-



--------------------------------------------------------------------------------

Executive shall be permitted, to the extent such activities do not substantially
interfere with the performance by Executive of his duties and responsibilities
hereunder or violate Section 11 hereof, to (i) manage Executive’s personal,
financial and legal affairs, (ii) serve on civic or charitable boards or
committees or on the Board of Directors of Live Nation Inc. and its committees
(it being expressly understood and agreed that Executive’s continuing to serve
on any such boards and/or committees on which Executive is serving, or with
which Executive is otherwise associated, as of the Effective Date shall be
deemed not to interfere with the performance by Executive of his duties and
responsibilities under this Agreement), and (iii) deliver lectures or fulfill
speaking engagements. During the Employment Period, for so long as Executive
remains an officer of the Company, (i) Executive shall also serve as a member of
the Board of the Company, and (ii) Executive shall also serve as President and
Chief Financial Officer of Holdings and as a member of the Board of Holdings.

4. Place of Performance. The principal place of employment of Executive shall be
at the Company’s principal executive offices in San Antonio, Texas.

5. Compensation and Related Matters.

(a) Base Salary and Bonus. During the Employment Period, the Company shall pay
Executive a base salary at the rate of not less than $875,000 per year (“Base
Salary”). Executive’s Base Salary shall be paid in approximately equal
installments in accordance with the Company’s customary payroll practices. The
Compensation Committee of the Board of Holdings (the “Compensation Committee”)
shall review Executive’s Base Salary for increase (but not decrease) no less
frequently than annually and consistent with the executive compensation
practices and guidelines of the Company and Holdings. If Executive’s Base Salary
is increased by the Company, such increased Base Salary shall then constitute
the Base Salary for all purposes of this Agreement. In addition to Base Salary,
Executive shall be eligible to receive an annual bonus (the “Performance
Bonus”). Unless the Board of Holdings and Executive mutually agree otherwise,
the amount of the Performance Bonus shall be determined by the Board of
Directors of Holdings (which may act through its Compensation Committee) in its
sole discretion, provided, however, that in any year during the Employment
Period in which the Company achieves at least eighty percent (80%) of the
budgeted OIBDAN for the given year (the “Target OIBDAN”), as set forth in the
Management Plan previously presented to the Sponsor Group1 (as defined in the
Stockholders Agreement, dated as of July 29, 2008, by and among the Mergersub,
Holdings, the Executive, and other stockholders of Holdings (the “Stockholders
Agreement”)) and consistent with the requirements of Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), to the extent
applicable, such Performance Bonus shall be no less than $6,625,000. The
Management Plan will be subject to equitable adjustment by the Compensation
Committee of Holdings to take into account material acquisitions, dispositions
and other material extraordinary events; provided, that the parties hereto will
use their reasonable best efforts to facilitate the payment of the bonuses
hereunder on a basis that is consistent with such payments qualifying for the
performance-based compensation exception under Section 162(m) of the Code and
the regulations thereunder. If the Company does not achieve the Target OIBDAN in
any given year, the amount of the Performance Bonus, if any, shall be determined
by the Board of Holdings

 

1

Presented on May 17, 2007.

 

2



--------------------------------------------------------------------------------

in its sole discretion. The Performance Bonus, if any, shall be payable in one
lump sum between January 1 and March 15 of the year following the year for which
the Performance Bonus was earned.

(b) Expenses and Perquisites. The Company shall promptly reimburse Executive for
all reasonable business expenses upon the presentation of reasonably itemized
statements of such expenses, in accordance with the Company’s policies and
procedures now in force or as such policies and procedures may be modified
generally with respect to senior executive officers of the Company. In addition,
during the Employment Period, Executive shall be entitled to, at the sole
expense of the Company:

 

  (i) the use of an automobile appropriate to his position and no less
qualitative than the automobile provided to him immediately prior to the date of
this Agreement; and

 

  (ii) use of a Company-provided aircraft for personal travel, in accordance
with Company policy as in effect on November 16, 2006 (the “Aircraft Benefit”).

(c) Vacation. Executive shall be entitled to the number of weeks of paid
vacation per year that he was eligible for immediately prior to the date of this
Agreement, but in no event less than four (4) weeks annually. Unused vacation
may be carried forward from year to year. Vacation shall otherwise be governed
by the policies of the Company, as in effect from time to time. In addition to
vacation, Executive shall be entitled to the number of sick days and personal
days per year that other senior executive officers of the Company with similar
tenure are entitled to under the Company’s policies.

(d) Services Furnished. During the Employment Period, the Company shall furnish
Executive with office space, stenographic and secretarial assistance and such
other facilities and services no less favorable than what he was receiving
immediately prior to the date of this Agreement or, if better, as provided to
other senior executive officers of the Company (other than the Chairman
Emeritus).

(e) Welfare, Pension and Incentive Benefit Plans. During the Employment Period,
subject to the terms of the applicable plan documents and generally applicable
Company policies, Executive (and his spouse and dependents to the extent
provided therein) shall be entitled to participate in and be covered under all
the welfare benefit plans or programs maintained by the Company from time to
time for the benefit of its senior executives (other than benefits maintained
exclusively for the Chairman Emeritus), including, without limitation, all
medical, hospitalization, dental, disability, accidental death and dismemberment
and travel accident insurance plans and programs. During the Employment Period,
the Company shall provide to Executive (and his spouse and dependents to the
extent provided under the applicable plans or programs) the same type and
substantially equivalent levels of participation and employee benefits (other
than severance pay plans and, except with the express consent of the Board of
Holdings, incentive bonus programs other than as explicitly set forth in
Section 5(a) hereof) as are being provided to other senior executives (and their
spouses and dependents to the extent provided under the applicable plans or
programs) on the Effective Date, subject to modifications affecting all senior
executive officers.

 

-3-



--------------------------------------------------------------------------------

(f) Equity Incentive Award. At or promptly following the Effective Time, the
Company will grant Executive an equity incentive award pursuant to a new equity
incentive plan in substantially the form of the Clear Channel 2008 Executive
Incentive Plan attached hereto as Exhibit A and related restricted stock and
stock option award agreements in the forms attached hereto as Exhibits B and C,
respectively. Executive shall not be eligible to receive any stock options,
restricted stock or other equity of the Company or Holdings, whether under an
equity incentive plan or otherwise, except as expressly provided for in this
Agreement or as expressly authorized for him individually by the Board of
Holdings.

(g) Equity Rollover. Effective as of the Effective Date, Executive will exchange
732,859 shares of Company common stock previously issued to him and the
currently held options to acquire shares of Company common stock (“Old Options”)
that are identified on Exhibit D, all on the terms and subject to the conditions
of a Rollover Option Agreement substantially in the form attached hereto as
Exhibit E-1, the Notice of Restricted Stock Rollover Agreement substantially in
the form attached hereto as Exhibit E-2, and the Stock Rollover Agreement
substantially in the form attached hereto as Exhibit E-3. The total value (based
on, with respect to shares of Company common stock, the Cash Consideration (as
defined under the Merger Agreement), and with respect to the Old Options, the
excess of the Cash Consideration over the per share exercise price) by of all of
the foregoing will not exceed $10 million.

6. Termination. Executive’s employment hereunder may be terminated during the
Employment Period under the following circumstances:

(a) Death. Executive’s employment hereunder shall terminate upon his death.

(b) Disability. If, as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been substantially unable to perform his
duties hereunder notwithstanding the provision of reasonable accommodation for a
period of six (6) consecutive months, and within thirty (30) days after written
Notice of Termination is given after such six (6) month period Executive shall
not have returned to the substantial performance of his duties on a full-time
basis, the Company shall have the right to terminate Executive’s employment
hereunder for “Disability”, and such termination in and of itself shall not be,
nor shall it be deemed to be, a breach of this Agreement.

(c) Cause. The Company shall have the right to terminate Executive’s employment
for Cause by providing Executive with a written Notice of Termination, and such
termination in and of itself shall not be, nor shall it be deemed to be, a
breach of this Agreement. For purposes of this Agreement, “Cause” shall mean:

 

  (i) Executive’s willful and continued failure to perform his material duties
with respect to the Company or its Affiliates which, if curable, continues
beyond ten business days after a written demand for substantial performance is
delivered to Executive by the Company; or

 

  (ii)

Willful or intentional engaging by Executive in material misconduct that causes
material and demonstrable injury,

 

-4-



--------------------------------------------------------------------------------

 

monetarily or otherwise, to the Company, the Sponsor Group (as defined in the
Stockholders Agreement) or any of their respective Affiliates; or

 

  (iii) Executive’s conviction of, or a plea of nolo contendre to, a crime
constituting (A) a felony under the laws of the United States or any state
thereof; or (B) a misdemeanor involving moral turpitude that causes material and
demonstrable injury, monetarily or otherwise, to the Company, the Sponsor Group
or any of their respective Affiliates; or

 

  (iv) Executive’s committing or engaging in any act of fraud, embezzlement,
theft or other act of dishonesty against the Company or its Affiliates that
causes material and demonstrable injury, monetarily or otherwise, to the
Company, the Sponsor Group or any of their respective Affiliates; or

 

  (v) Executive’s breach of any provision of Section 11 hereof that causes
material and demonstrable injury, monetarily or otherwise, to the Company, the
Sponsor Group or any of their respective Affiliates.

Whether “Cause” exists shall be determined by at least a majority of the members
of the Board of the Company at a meeting of the Board called and held for such
purpose, provided that at least a majority of the members of the Board of
Holdings has determined prior to such meeting that Cause exists.

(d) Good Reason. Executive may terminate his employment for “Good Reason” by
providing the Company with a written Notice of Termination. The following
events, without the written consent of Executive, shall constitute “Good
Reason”:

 

  (i) Reduction in Executive’s Base Salary or annual incentive compensation
opportunity, other than any isolated, insubstantial and inadvertent failure by
the Company that is not in bad faith and is cured within ten (10) business days
after Executive gives the Company notice of such event; or

 

  (ii) Substantial diminution in Executive’s title, duties and responsibilities,
other than any isolated, insubstantial and inadvertent failure by the Company
that is not in bad faith and is cured within ten (10) business days after
Executive gives the Company notice of such event; or

 

  (iii) Failure by the Company to provide the Aircraft Benefit or any material
breach of its obligations to provide such Benefit, which is other than
insubstantial, inadvertent, not in bad faith and is not repeated; or

 

  (iv) Transfer of Executive’s primary workplace outside the city limits of San
Antonio, Texas;

 

-5-



--------------------------------------------------------------------------------

Executive expressly acknowledges and agrees that the Company’s provision of
notice of non-renewal of the Agreement pursuant to Section 2 hereof, alone or in
combination with the transition of Executive’s duties to another employee during
the notice period, shall not constitute Good Reason.

Executive expressly waives any rights he might otherwise have, under the
Existing Agreement or otherwise, to resign for Good Reason or otherwise receive
any compensation in the nature of severance or separation pay or benefits as a
result of the transaction contemplated by the Merger Agreement (the
“Transaction”).

(e) Without Cause. The Company shall have the right to terminate Executive’s
employment hereunder without Cause by providing Executive with a Notice of
Termination at least thirty (30) days prior to such termination, and such
termination shall not in and of itself be, nor shall it be deemed to be, a
breach of this Agreement. In the event of termination pursuant to this
Section 6(e), the Board of the Company may elect to waive the period of notice,
or any portion thereof, and, if the Board so elects, the Company will pay
Executive his Base Salary for the initial thirty (30) days of the notice period
or for any lesser remaining portion of such period, payable in accordance with
the regular payroll practices of the Company.

(f) Without Good Reason. Executive shall have the right to terminate his
employment hereunder without Good Reason by providing the Company with a Notice
of Termination at least thirty (30) days prior to such termination, and such
termination shall not in and of itself be, nor shall it be deemed to be, a
breach of this Agreement. In the event of termination pursuant to this
Section 6(f), the Board of the Company may elect to waive the period of notice,
or any portion thereof, and, if the Board so elects, the Company will pay
Executive his Base Salary for the initial thirty (30) days of the notice period
or for any lesser remaining portion of such period, payable in accordance with
the regular payroll practices of the Company.

7. Termination Procedure.

(a) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive during the Employment Period (other than termination
pursuant to Section 6(a)) shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 15. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which indicates the
specific termination provision in this Agreement relied upon, and sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.

(b) Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by his death, the date of death, (ii) if Executive’s
employment is terminated pursuant to Section 6(b), thirty (30) days after Notice
of Termination (provided that Executive shall not have returned to the
substantial performance of his duties on a full-time basis during such thirty
(30) day period), and (iii) if Executive’s employment is terminated for any
other reason, the date on which a Notice of Termination is given or any later
date set forth in such Notice of Termination.

 

-6-



--------------------------------------------------------------------------------

8. Compensation Upon Termination or During Disability. In the event Executive is
disabled or his employment terminates during the Employment Period, the Company
shall provide Executive with the payments and benefits set forth below;
provided, however, that any obligation of the Company to Executive under
Section 8(a), other than for Final Compensation, is expressly conditioned upon
Executive signing and returning to the Company a timely and effective release of
claims in the form attached hereto as Exhibit F (by the deadline specified
therein (any such release submitted by such deadline, the “Executive Release of
Claims”)) and delivering it to the Company within thirty (30) days of the date
of his separation from service. Following the Company’s receipt of a timely and
effective Release of Claims, the Company and Holdings shall execute a release of
claims in favor of Executive in the form attached hereto as Exhibit G (the
“Company Release of Claims”). The Executive Release of Claims required for
separation benefits in accordance with Section 8(a) creates legally binding
obligations on the part of Executive, and the Company and its Affiliates
therefore advise Executive and his beneficiary or legal representative, as
applicable, to seek the advice of an attorney before signing it.

(a) Termination By the Company Without Cause or By Executive for Good Reason. If
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason:

 

  (i) the Company shall pay to Executive his Base Salary, Bonus and unused
vacation pay accrued or prorated through the Date of Termination, and shall
reimburse Executive pursuant to Section 5(b) for reasonable business expenses
incurred but not paid prior to such termination of employment (together, “Final
Compensation”). The Base Salary and vacation components of Final Compensation
shall be paid in a lump sum as soon as practicable following the Date of
Termination, but in no event later than two and a half months following the end
of the taxable year including the Date of Termination. The Bonus component of
Final Compensation shall be calculated by multiplying the amount of the
Performance Bonus (if any) Executive would have earned had he remained employed
for the full year in which the Date of Termination occurs by a fraction, the
numerator of which is the number of days during such year that Executive was
employed and the denominator of which is 365, and shall be paid at the times
bonuses for the year in which the Date of Termination occurs are paid to
executives of the Company generally, but in no event later than two and a half
months following the end of the taxable year in which the Date of Termination
occurs;

 

  (ii) provided Executive signs and returns a timely and effective Release of
Claims, the Company shall pay to Executive a lump-sum cash payment equal to
three (3) times the sum of (A) Executive’s Base Salary and (B) the Bonus paid to
Executive for the year prior to the year in which termination occurs; and

 

  (iii)

provided Executive signs and returns a timely and effective Release of Claims,
the Company shall maintain in full force and effect, for the continued benefit
of the Executive and his eligible

 

-7-



--------------------------------------------------------------------------------

 

dependents, for a period of three (3) years following the Date of Termination
the medical and hospitalization insurance programs in which the Executive and
his dependents were participating immediately prior to the Date of Termination,
at the level in effect and upon substantially the same terms and conditions
(including without limitation contributions required by Executive for such
benefits) as existed immediately prior to the Date of Termination; provided,
that if Executive or his dependents cannot continue to participate in the
Company plans and programs providing these benefits, the Company shall arrange
to provide Executive and his dependents with the economic equivalent of such
benefits which they otherwise would have been entitled to receive under such
plans and programs (the “Continued Benefits”), provided, that such Continued
Benefits shall terminate on the date or dates Executive receives equivalent
coverage and benefits, without waiting period or pre-existing condition
limitations, under the plans and programs of a subsequent employer.
Notwithstanding anything to the contrary in this Section 8(a)(iii), the
aggregate value (as the same would be determined under Section 280G of the Code)
of the Continued Benefits shall in no event exceed Fifty Thousand Dollars
($50,000) (the “Aggregate Cap”); accordingly, the Company’s obligation to
provide the Continued Benefits shall cease once such value of the Continued
Benefits that have been provided to the Executive and/or his dependents reaches
the Aggregate Cap, even if such date occurs prior to the three (3)-year
anniversary of the Date of Termination.

(b) Termination By the Company for Cause or By Executive Without Good Reason. If
Executive’s employment is terminated by the Company for Cause or by Executive
other than for Good Reason, the Company shall pay Executive the Final
Compensation at the time and in the manner set forth in Section 8(a)(i) hereof.
The Company shall have no further obligation to Executive upon such termination
under this Agreement.

(c) Disability. During any period that Executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness
(“Disability Period”), Executive shall continue to receive his full Base Salary
set forth in Section 5(a) until his employment is terminated pursuant to
Section 6(b), and the Company may, in its discretion, designate another
individual to act in Executive’s place, and such designation shall not
constitute Good Reason. In the event Executive’s employment is terminated for
Disability pursuant to Section 6(b), the Company shall pay to Executive the
Final Compensation at the time and in the manner set forth in Section 8(a)(i)
hereof. The Company shall have no further obligation to Executive upon such
termination under this Agreement.

(d) Death. If Executive’s employment is terminated by his death, the Company
shall pay the Final Compensation to Executive’s beneficiary, legal
representatives or estate, as the case may be, at the time and in the manner set
forth in Section 8(a)(i) hereof. The Company shall have no further obligation to
Executive upon such termination under the Agreement.

 

-8-



--------------------------------------------------------------------------------

(e) Timing of Payments. If at the time of Executive’s separation from service,
Executive is a “specified employee,” as hereinafter defined, any and all amounts
payable under this Section 8 in connection with such separation from service
that constitute deferred compensation subject to Section 409A of Code (“Section
409A”), as determined by the Company in its sole discretion, and that would (but
for this sentence) be payable within six months following such separation from
service, shall instead be paid on the date that follows the date of such
separation from service by six (6) months. For purposes of the preceding
sentence, “separation from service” shall be determined in a manner consistent
with subsection (a)(2)(A)(i) of Section 409A and the term “specified employee”
shall mean an individual determined by the Company to be a specified employee as
defined in subsection (a)(2)(B)(i) of Section 409A.

9. Gross-Up Payment.

 

  (i) Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) to or for the
benefit of Executive as a result of the Transaction (the “Payments”) would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
(the “Code”), or any interest or penalties are incurred by Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Company shall pay to Executive an additional payment (a “Gross-Up Payment”)
in an amount such that after payment by Executive of all taxes (including any
Excise Tax) imposed upon the Gross-Up Payment, Executive retains an amount of
the Gross-Up Payment equal to the sum of (x) the Excise Tax imposed upon the
Payments and (y) the product of any deductions disallowed because of the
inclusion of the Gross-Up Payment in Executive’s adjusted gross income and the
highest applicable marginal rate of federal income taxation for the calendar
year in which the Gross-Up Payment is to be made. For purposes of determining
the amount of the Gross-Up Payment, Executive shall be deemed to (A) pay federal
income taxes at the highest marginal rates of federal income taxes at the
highest marginal rate of taxation for the calendar year in which the Gross-Up
Payment is to be made, (B) pay applicable state and local income taxes at the
highest marginal rate of taxation for the calendar year in which the Gross-Up
Payment is to be made, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes and
(C) have otherwise allowable deductions for federal income tax purposes at least
equal to those which could be disallowed because of the inclusion of the
Gross-Up Payment in Executive’s adjusted gross income.

 

-9-



--------------------------------------------------------------------------------

  (ii) Subject to the provisions of Section 9(e)(i), all determinations required
to be made under this Section 9(e), including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment and the assumptions to
be utilized in arriving at such determinations, shall be made by a nationally
recognized public accounting firm that is selected by the Company (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and Executive within fifteen (15) business days of the receipt of
notice from the Company or Executive that there has been a Payment, or such
earlier time as is requested by the Company or Executive (collectively, the
“Determination”). All fees and expenses of the Accounting Firm shall be borne
solely by the Company, and the Company shall enter into any reasonable agreement
requested by the Accounting Firm in connection with the performance of the
services hereunder. The Gross-Up Payment under this Section 9(e) with respect to
any Payments made to Executive shall be made to the relevant tax authorities no
later than the date on which the Excise Tax on such Payments is due to the
relevant tax authorities. If the Accounting Firm determines that no Excise Tax
is payable by Executive, it shall furnish Executive with a written opinion to
such effect, and to the effect that failure to report the Excise Tax, if any, on
Executive’s applicable federal income tax return should not result in the
imposition of a negligence or similar penalty.

 

  (iii) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the Determination, it is possible that Gross-Up Payments
which will not have been made by the Company should have been made
(“Underpayment”) or Gross-Up Payments are made by the Company which should not
have been made (“Overpayment”), consistent with the calculations required to be
made hereunder. In the event that Executive thereafter is required to make
payment of any Excise Tax or additional Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) shall be promptly paid by the Company to or
for the benefit of Executive. In the event the amount of the Gross-Up Payment
exceeds the amount necessary to reimburse Executive for his Excise Tax, the
Accounting Firm shall determine the amount of the Overpayment that has been made
and any such Overpayment (together with interest at the rate provided in
Section 1274(b)(2) of the Code) shall be promptly paid by Executive (to the
extent he has received a refund if the applicable Excise Tax has been paid to
the Internal Revenue Service) to or for the benefit of the Company. Executive
shall cooperate, to the extent his expenses are reimbursed by the Company, with
any reasonable requests by the Company in connection with any contest or
disputes with the Internal Revenue Service in connection with the Excise Tax.

 

-10-



--------------------------------------------------------------------------------

  (iv) Executive expressly acknowledges and agrees that the Gross-Up Payment is
limited exclusively to Excise Tax that may come due in connection with Payments
to or for the benefit of Executive as a result of the Transaction, and that
Executive will not be entitled to any Gross-Up Payments as a result of any
change of control that may occur following the Effective Date.

10. Mitigation. Executive shall not be required to mitigate amounts payable
under this Agreement by seeking other employment or otherwise, and there shall
be no offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein. Additionally,
amounts owed to Executive under this Agreement shall not be offset by any claims
the Company may have against Executive, and the Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any other circumstances, including, without
limitation, any counterclaim, recoupment, defense or other right which the
Company may have against Executive or others.

11. Restrictive Covenants.

(a) Confidential Information.

 

  (i) Executive acknowledges that the Company and its Affiliates continually
develop Confidential Information, that Executive has developed and will develop
Confidential Information for the Company or its Affiliates, and that Executive
has learned and will learn of Confidential Information during the course of his
employment. Executive will comply with the policies and procedures of the
Company and its Affiliates for protecting Confidential Information. Executive
shall hold in a fiduciary capacity for the benefit of the Company all trade
secrets and Confidential Information, knowledge or data relating to the Company,
its Affiliates and their businesses and investments, which shall have been
obtained by Executive during Executive’s employment by the Company and which is
not generally available public knowledge (other than by acts of Executive in
violation of this Agreement or by any other person having an obligation of
confidentiality to the Company or any of its Affiliates). Except as may be
required or appropriate in connection with carrying out his duties under this
Agreement, Executive shall not, without the prior written consent of the Company
or as may otherwise be required by law or any legal process, or as is necessary
in connection with any adversarial proceeding against the Company (in which case
Executive shall use his reasonable best efforts in cooperating with the Company
in obtaining a protective order against disclosure by a court of competent
jurisdiction), use, communicate or divulge any such trade secrets, Confidential
Information, knowledge or data to anyone other than the Company and those
designated by the Company or on behalf of the Company in the furtherance of its
business. Executive understands that this restriction shall continue to apply
after his employment terminates, regardless of the reason for such termination.

 

-11-



--------------------------------------------------------------------------------

For purposes of this Agreement, “Confidential Information” shall mean any and
all information of the Company and its Affiliates that is not generally known by
those with whom the Company or any of its Affiliates competes or does business,
or with whom the Company or any of its Affiliates plans to compete or do
business, and any and all information, publicly known in whole or in part or
not, which, if disclosed by the Company or any of its Affiliates, would assist
in competition against them. Confidential Information includes without
limitation such information relating to (i) the development, research, testing,
manufacturing, marketing and financial activities of the Company and its
Affiliates, (ii) the costs, sources of supply, financial performance and
strategic plans of the Company and its Affiliates, (iii) the identity and
special needs of the customers of the Company and its Affiliates and (iv) the
people and organizations with whom the Company and its Affiliates have business
relationships and the nature and substance of those relationships. Confidential
Information also includes any information that the Company or any of its
Affiliates has received, or may receive hereafter, belonging to customers or
others with any understanding, express or implied, that the information would
not be disclosed to others.

For purposes of this Agreement, “Affiliates” shall mean all persons and entities
directly or indirectly controlling, controlled by or under common control with
the Company, where control may be by management authority, contract or equity
interest. For the avoidance of doubt, Affiliates includes Holdings.

 

  (ii) All documents, records, tapes and other media of every kind and
description relating to the business, present or otherwise, of the Company or
its Affiliates, and any copies, in whole or in part, thereof (the “Documents”),
whether or not prepared by Executive, shall be the sole and exclusive property
of the Company and its Affiliates. Executive shall safeguard all Documents and
shall surrender to the Company at the time his employment terminates, or at such
earlier time or times as the Board of the Company or Holdings or its designee
may specify, all Documents then in Executive’s possession or control.

 

-12-



--------------------------------------------------------------------------------

(b) Restricted Activities. Executive hereby agrees that some restrictions on his
activities during and after his employment are necessary to protect the
goodwill, trade secrets, Confidential Information and other legitimate interests
of the Company and its Affiliates. In consideration of Executive’s employment
hereunder, and the Company’s agreement to grant Executive access to trade
secrets and other Confidential Information of the Company and its Affiliates and
to their customers, and in view of the confidential position to be held by
Executive hereunder, Executive agrees as follows:

 

  (i) Non-Solicitation. During the Employment Period and during the two year
period immediately following termination of the Employment Period (the
“Restricted Period”), Executive shall not, directly or indirectly: (A) hire,
solicit for hiring or assist in any way in the hiring of any employee or
independent contractor of the Company or any of its Affiliates, or induce or
otherwise attempt to influence any employee or independent contractor to
terminate or diminish such employment or contractor relationship or to become
employed by any other radio broadcasting station or any other entity engaged in
the radio business, the television business or in any other business in which
the Company or any of its Affiliates is engaged (which, for the avoidance of
doubt, includes without limitation the business of providing clients with
advertising opportunities through billboards, street furniture displays, transit
displays and other out-of-home advertising displays, such as wallscapes,
spectaculars and mall displays (the “Outdoor Business”)), or (B) solicit or
encourage any customer of the Company or any of its Affiliates to terminate or
diminish its relationship with them, or seek to persuade any such customer or
prospective customer to conduct with anyone else any business or activity which
such customer or prospective customer conducts or could conduct with the Company
or any of its Affiliates. For purposes of this Agreement, an “employee” of the
Company or any of its Affiliates is any person who was such at any time within
the preceding two years; a “customer” of the Company or any of its Affiliates is
any person or entity who is or has been a customer at any time within the
preceding two years; and a “prospective customer” is any person or entity whose
business has been solicited on behalf of the Company or any of its Affiliates at
any time within the preceding two years, other than by form letter, blanket
mailing or published advertisement.

 

  (ii)

Non-Competition. During the Restricted Period, Executive shall not, directly or
indirectly, whether as owner, partner, investor, consultant, agent, employee,
co-venturer or otherwise, compete with the Company or any of its Affiliates
within the United States or anywhere else in the world where the Company or any
of its Affiliates does business, or undertake any planning for any business
competitive with the Company or any of its Affiliates. Specifically, but without
limiting the foregoing, Executive agrees not to engage in any manner in any
activity that is directly or indirectly competitive or potentially competitive
with the business of the Company or any of its Affiliates as conducted or under
consideration at any time during Executive’s employment, and Executive further
agrees not to work for or provide services to, in any capacity, whether as an
employee, independent contractor or otherwise, whether with or without
compensation, any person or entity that is engaged in any business that is
competitive with the business of the Company or any of its Affiliates for which
the

 

-13-



--------------------------------------------------------------------------------

 

Executive has provided services, as conducted or in planning during his
employment. For the purposes of this Section 11, the business of the Company and
its Affiliates shall include the radio and television businesses, the Outdoor
Business and any other business that was conducted or in planning during the
Executive’s employment. The foregoing, however, shall not prevent Executive’s
direct or beneficial ownership of up to five percent (5%) of the equity
securities of any entity, whether or not in the same or competing business.

(c) Assignment of Rights to Intellectual Property.

 

  (i) Executive shall promptly and fully disclose all Intellectual Property to
the Company. Executive hereby assigns and agrees to assign to the Company (or as
otherwise directed by the Company) Executive’s full right, title and interest in
and to all Intellectual Property. Executive agrees to execute any and all
applications for domestic and foreign patents, copyrights or other proprietary
rights and to do such other acts (including without limitation the execution and
delivery of instruments of further assurance or confirmation) requested by the
Company to assign the Intellectual Property to the Company and to permit the
Company to enforce any patents, copyrights or other proprietary rights to the
Intellectual Property. Executive will not charge the Company for time spent in
complying with these obligations. All copyrightable works that Executive creates
shall be considered “work made for hire” and shall, upon creation, be owned
exclusively by the Company.

 

  (ii) For purposes of this Agreement, “Intellectual Property” means inventions,
discoveries, developments, methods, processes, compositions, works, concepts and
ideas (whether or not patentable or copyrightable or constituting trade secrets)
conceived, made, created, developed or reduced to practice by Executive (whether
alone or with others, whether or not during normal business hours or on or off
Company premises) during Executive’s employment that relate to either the
Products or any prospective activity of the Company or any of its Affiliates or
that make use of Confidential Information or any of the equipment or facilities
of the Company or any of its Affiliates; and “Products” means all products
planned, researched, developed, tested, manufactured, sold, licensed, leased or
otherwise distributed or put into use by the Company or any of its Affiliates,
together with all services provided or planned by the Company or any of its
Affiliates, during Executive’s employment.

(d) Conflict of Interest. Executive agrees that, during his employment with the
Company, he will not undertake any outside activity, whether or not competitive
with the business of the Company or its Affiliates, that could reasonably give
rise to a conflict of interest or otherwise interfere with his duties and
obligations to the Company or any of its Affiliates.

 

-14-



--------------------------------------------------------------------------------

(e) Modification of Covenants. The parties hereby acknowledge that the
restrictions in this Section 11 have been specifically negotiated and agreed to
by the parties hereto, and are limited only to those restrictions necessary to
protect the Company and its Affiliates from unfair competition. Executive
acknowledges that he has carefully read and considered all the terms and
conditions of this Agreement, including the restrictions in Section 11 hereof,
and agrees without reservation that each of the restraints contained herein is
necessary for the reasonable and proper protection of the goodwill, trade
secrets, Confidential Information and other legitimate interests of the Company
and its Affiliates; and that each and every one of those restraints is
reasonable in respect to subject matter, length of time and geographic area.
Executive acknowledges that the Company operates in major, medium and
small-sized markets throughout the United States and many foreign countries,
that the effect of Section 11(b) may be to prevent him from working in a
competitive business after his termination of employment hereunder, and that
these restraints, individually or in the aggregate, will not prevent him from
obtaining other suitable employment during the period in which he is bound by
such restraints. The parties hereby agree that if the scope or enforceability of
any provision, paragraph or subparagraph of this Section 11 is in any way
disputed at any time, and should a court find that such restrictions are overly
broad, the court shall modify and enforce the covenant to permit its enforcement
to the maximum extent permitted by law. Each provision, paragraph and
subparagraph of this Section 11 is separable from every other provision,
paragraph, and subparagraph, and constitutes a separate and distinct covenant.

(f) Remedies. Executive hereby expressly acknowledges that any breach or
threatened breach by Executive of any of the terms set forth in Section 11 of
this Agreement would result in significant, irreparable and continuing injury to
the Company, the monetary value of which would be difficult to establish or
measure. Therefore, Executive agrees that, in addition to any other remedies
available to it, the Company shall be entitled to preliminary and permanent
injunctive relief in a court of appropriate jurisdiction against any breach or
threatened breach, without having to post bond, as well as the recovery of all
reasonable attorney’s fees expended in enforcing its rights hereunder.

12. Indemnification.

(a) General. The Company agrees that if Executive is made a party or is
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that Executive is or was a trustee, director or officer of the Company,
Holdings, or any subsidiary thereof, or is or was serving at the request of the
Company or any subsidiary as a trustee, director, officer, member, employee or
agent of another corporation or a partnership, joint venture, trust or other
enterprise, including, without limitation, service with respect to employee
benefit plans, whether or not the basis of such Proceeding is alleged action in
an official capacity as a trustee, director, officer, member, employee or agent
while serving as a

 

-15-



--------------------------------------------------------------------------------

trustee, director, officer, member, employee or agent, Executive shall be
indemnified and held harmless by the Company to the fullest extent authorized by
Texas law, as the same exists or may hereafter be amended, against all Expenses
incurred or suffered by Executive in connection therewith, and such
indemnification shall continue as to Executive even if Executive has ceased to
be an officer, director, trustee or agent, or is no longer employed by the
Company, and shall inure to the benefit of his heirs, executors and
administrators.

(b) Expenses. As used in this Agreement, the term “Expenses” shall include,
without limitation, damages, losses, judgments, liabilities, fines, penalties,
excise taxes, settlements, costs, attorneys’ fees, accountants’ fees, and
disbursements and costs of attachment or similar bonds, investigations, and any
expenses of establishing a right to indemnification under this Agreement.

(c) Enforcement. If a valid claim or request under this Agreement is not paid by
the Company or on its behalf within thirty (30) days after a written claim or
request has been received by the Company, Executive may at any time thereafter
bring suit against the Company to recover the unpaid amount of the claim or
request and, if successful in whole or in part, Executive shall be further
entitled to be paid the expenses of prosecuting such suit. All obligations for
indemnification hereunder shall be subject to, and paid in accordance with,
applicable Texas law.

(d) Partial Indemnification. If Executive is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Executive for the portion of such Expenses to which
Executive is entitled.

(e) Advances of Expenses. Expenses incurred by Executive in connection with any
Proceeding shall be paid by the Company in advance upon request of Executive
that the Company pay such Expenses; but, only in the event that Executive shall
have delivered in writing to the Company (i) an undertaking to reimburse the
Company for Expenses with respect to which Executive is not entitled to
indemnification and (ii) an affirmation of his good faith belief that the
standard of conduct necessary for indemnification by the Company has been met.

(f) Notice of Claim. Executive shall give to the Company notice of any claim
made against him for which indemnification will or could be sought under this
Agreement. In addition, Executive shall give the Company such information and
cooperation as it may reasonably require and as shall be within Executive’s
power and at such times and places as are mutually convenient for Executive and
the Company.

(g) Defense of Claim. With respect to any Proceeding as to which Executive
notifies the Company of the commencement thereof:

 

  (i) The Company will be entitled to participate therein at its own expense;
and

 

  (ii)

Except as otherwise provided below, to the extent that it may wish, the Company
will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Executive, which in the

 

-16-



--------------------------------------------------------------------------------

 

Company’s sole discretion may be regular counsel to the Company and may be
counsel to other officers and directors of the Company or any subsidiary.
Executive shall also have the right to employ his own counsel in such action,
suit or proceeding if he reasonably concludes that failure to do so would
involve a conflict of interest between the Company and Executive, and, under
such circumstances, the fees and expenses of such counsel shall be at the
expense of the Company.

 

  (iii) The Company shall not be liable to indemnify Executive under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Company shall not settle any action or claim in
any manner which would impose any penalty or limitation on Executive without
Executive’s written consent. Neither the Company nor Executive will unreasonably
withhold or delay their consent to any proposed settlement.

(h) Non-exclusivity. The right to indemnification and the payment of expenses
incurred in defending a Proceeding in advance of its final disposition conferred
in this Section 12 shall not be exclusive of any other right which Executive may
have or hereafter may acquire under any statute, provision of the declaration of
trust or certificate of incorporation or by-laws of the Company, Holdings or any
subsidiary, agreement, vote of shareholders or disinterested directors or
trustees or otherwise.

13. Arbitration. Except as provided for in Section 11 of this Agreement, if any
contest or dispute arises between the parties with respect to this Agreement,
such contest or dispute shall be submitted to binding arbitration for resolution
in San Antonio, Texas in accordance with the rules and procedures of the
Employment Dispute Resolution Rules of the American Arbitration Association then
in effect. The decision of the appointed arbitrator shall be final and binding
on both parties, and any court of competent jurisdiction may enter judgment upon
the award. The losing party shall pay all expenses relating to such arbitration,
including, but not limited to, the prevailing party’s legal fees and expenses.

14. Successors; Binding Agreement.

(a) Company’s Successors. No rights or obligations of the Company under this
Agreement may be assigned or transferred, except that the Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinabove defined and any successor to its business
and/or assets (by merger, purchase or otherwise) which executes and delivers the
agreement provided for in this Section 14 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.

(b) Executive’s Successors. No rights or obligations of Executive under this
Agreement may be assigned or transferred by Executive other than his right to
payments or benefits hereunder, which may be transferred only by will or the
laws of descent and

 

-17-



--------------------------------------------------------------------------------

distribution. Upon Executive’s death, this Agreement and all rights of Executive
hereunder shall inure to the benefit of and be enforceable by Executive’s
beneficiary or beneficiaries, personal or legal representatives, or estate, to
the extent any such person succeeds to Executive’s interests under this
Agreement. Executive shall be entitled to select and change a beneficiary or
beneficiaries to receive any benefit or compensation payable hereunder following
Executive’s death by giving the Company written notice thereof. In the event of
Executive’s death or a judicial determination of his incompetence, reference in
this Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary(ies), estate or other legal representative(s). If Executive should
die following his Date of Termination while any amounts would still be payable
to him hereunder if he had continued to live, all such amounts unless otherwise
provided herein shall be paid in accordance with the terms of this Agreement to
such person or persons so designated in writing by Executive, or otherwise to
his legal representatives or estate.

15. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered either personally or by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

If to Executive:

Randall T. Mays

200 East Basse Road

San Antonio, Texas 78209

with a copy to:

Simpson, Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attn: Andrea K. Wahlquist

If to the Company:

CC Media Holdings, Inc.

200 East Basse Road

San Antonio, Texas 78209

Attention: Secretary

and

Clear Channel Communications, Inc.

200 East Basse Road

San Antonio, Texas 78209

Attention: General Counsel

 

-18-



--------------------------------------------------------------------------------

with a copy to:

Ropes & Gray LLP

One International Place

Boston, MA 02110

Attention: Loretta Richard

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

16. Miscellaneous. No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is agreed to in writing signed by
Executive and by a duly authorized officer of the Company, and such waiver is
set forth in writing and signed by the party to be charged. No waiver by either
party hereto at any time of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. The respective rights and obligations of the parties hereunder shall
survive Executive’s termination of employment and the termination of this
Agreement to the extent necessary for the intended preservation of such rights
and obligations. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Texas without
regard to its conflicts of law principles.

17. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

19. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein, and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of such subject matter,
including but not limited to the Existing Agreement, and excluding only any
existing obligations on the part of Executive with respect to Confidential
Information, assignment of intellectual property, non-competition and the like.
Any prior agreement of the parties hereto in respect of the subject matter
contained herein is hereby terminated and cancelled.

20. Taxes. All payments hereunder shall be subject to any required withholding
of federal, state and local taxes pursuant to any applicable law or regulation.
The Company, Holdings, Sponsor Group and Executive shall each use reasonable
best efforts to minimize all taxes that may be due in connection with any award
or payment made pursuant to this Agreement, including in connection with the
Restricted Stock Award; provided, that Executive shall only be required to use
such reasonable best efforts to the extent that Executive will not be
economically disadvantaged as a result of such efforts.

 

-19-



--------------------------------------------------------------------------------

21. Noncontravention. The Company represents that the Company is not prevented
from entering into or performing this Agreement by the terms of any law, order,
rule or regulation, its by-laws or declaration of trust, or any agreement to
which it is a party, other than which would not have a material adverse effect
on the Company’s ability to enter into or perform this Agreement.

22. Section Headings. The section headings in this Agreement are for convenience
of reference only, and they form no part of this Agreement and shall not affect
its interpretation.

Remainder of page intentionally left blank

 

-20-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

BT Triple Crown Merger Co., Inc. By:   /s/ Scott M. Sperling

 

Name:   Scott M. Sperling Title:   Co-President CC Media Holdings, Inc. By:  
/s/ Scott M. Sperling

 

Name:   Scott M. Sperling Title:   President

/s/ Randall T. Mays

Randall T. Mays

[SIGNATURE PAGE TO RANDALL T. MAYS EMPLOYMENT AGREEMENT]